     Case 1:15-cv-00018-LJV-MJR Document 134-3 Filed 06/23/20 Page 1 of 2




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
_________________________________________
CHRISTOPHER MCCROBIE,

                               Plaintiff,

               v.                                             15-cv-00018-LJV-MJR

PALISADES ACQUISITION XVI, LLC;
HOUSLANGER & ASSOCIATES, PLLC;
TODD HOUSLANGER,

                        Defendants.
_________________________________________

               [PROPOSED] MODIFIED CASE MANAGEMENT ORDER

       Having found good cause under Federal Rule of Civil Procedure 16(b)(4) to modify the

Case Management Order, dated November 19, 2019,

       IT IS ORDERED THAT:

       1.      All motions to compel shall be filed no later than 10/7/2020. If a discovery

dispute arises, before filing a motion to compel the movant must advise the undersigned of the

dispute and request a conference by submitting a letter to the Court (copying opposing counsel).

See Rule 16(b)(3)(B)(v). Upon review of the letter, a conference will be scheduled with the

parties to attempt to resolve the issue informally. If the dispute is not resolved informally, the

parties will be given the opportunity to file a formal motion. This informal discovery dispute

resolution process is not expedited motion practice. Therefore, letter submissions should provide

a brief overview of the issue with supporting documentation and the parties’ positions. Parties do

not waive arguments by failing to raise them in their letter submissions.

       2.      All fact discovery shall be completed no later than 11/9/2020.




                                                  1
     Case 1:15-cv-00018-LJV-MJR Document 134-3 Filed 06/23/20 Page 2 of 2




       3.      The parties shall identify any expert witnesses and produce their reports pursuant

to Fed.R.Civ.P. 26(a)(2) as follows:

            a. plaintiff shall identify any expert witnesses and produce their report by

               11/23/2020;

            b. defendants shall identify any expert witnesses and produce their reports by

               12/4/2020;

            c. plaintiff shall identify any rebuttal expert witnesses and produce their report by

               12/18/2020; and

            d. defendants shall identify any rebuttal expert witnesses and produce their reports

               by 12/18/2020.

       4.      All expert depositions shall be completed no later than 1/4/2021.

       5.      Class certification motion to be filed no later than 3/4/2021.

       6.      Pretrial dispositive motions, if any, shall be filed no later than 5/19/2021. Such

motions shall be made returnable before the undersigned.

       7.      If no pretrial dispositive motions are filed, the parties shall contact the chambers

of the Hon. Lawrence J. Vilardo by 5/26/2021 to schedule a trial date.



SO ORDERED

Dated:         June ___, 2020
               Buffalo, New York



                                                            _______________________________
                                                             United States Magistrate Judge




                                                 2
